Citation Nr: 1415349	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-11 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a left leg disorder, to include as secondary to service-connected disability.

4.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating in excess of 10 percent for residuals of a left calcaneal fracture.

6.  Entitlement to a compensable initial rating for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to November 1981.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, dated in January 2010 and April 2010.

Although the Veteran requested a Board hearing on her March 2011 substantive appeals, she withdrew those hearing requests in correspondence dated in September 2011.  

The issues of entitlement to increased initial ratings for PTSD, residuals of a left calcaneal fracture, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that the Veteran has a left knee disability.

2.  The most probative evidence of record does not demonstrate that the Veteran has a right knee disability.

3.  The most probative evidence of record does not demonstrate that the Veteran has a left leg disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disability, is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disability, is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  Entitlement to service connection for a left leg disorder, to include as secondary to service-connected disability, is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in March 2009, April 2009, and June 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence of record includes service treatment records, private treatment records, a VA examination report, and written statements on appeal.  In December 2009, the RO issued a Formal Finding on the Unavailability of Treatment Records from the Baltimore VA Medical Center, and the Veteran was notified of the unavailability of these records in December 2009.  There is no indication that there is outstanding available evidence that is pertinent to the appeal.  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A pertinent VA evaluation was obtained in July 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of relevant medical records in the Veteran's claims files and physical examination findings.  The opinion considered all of the pertinent evidence of record at the time, to include the Veteran's medical records and statements, and provided a rationale for the opinions stated.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of her claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The Veteran seeks entitlement to service connection for a bilateral knee disorder, as well as a disorder of the left leg.  Upon her initial application for entitlement to service connection in October 2008, she attributed these disorders to shin splints and stress fractures caused by being forced to march in boots that did not fit while in service.  However, she has since also indicated that they developed secondary to her service-connected residuals of left calcaneal fracture.  Although the January 2011 statement of the case did not contain the provisions of 38 C.F.R. § 3.310 pertaining to secondary service connection, the text of the Reasons and Bases section set forth the information and evidence necessary to establish secondary service connection.  Further, as set forth below, the record does not establish the presence of a right or left knee, or left leg disability proximate to or during the appeal period.  As such, a remand for further procedural development would serve no useful purpose.  A remand is inappropriate where there is no possibility of any benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a current knee disability or left leg disability that was incurred in or is otherwise related to her military service, or secondary to service-connected disability.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in her claims and description of her symptoms, the most competent medical evidence of record does not show that the Veteran has a current disability of the knees or left leg proximate to or during any period of her appeal.  Indeed, as noted above and discussed below, the record reflects that the July 2009 VA examination report included specific findings that the Veteran did not exhibit any pathology of the bilateral knees or left leg from which to render a diagnosis.  

With respect to the foregoing, the Board recognizes that the Veteran does claim to experience pain in her bilateral knees and left leg; however, the Board notes that symptoms such as these do not in and of themselves constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted, specific VA examination in July 2009 found the Veteran not to have any pathology of the bilateral knees or left leg; nor was there any evidence of radicular pain emanating from the thoracolumbar spine.  Although private post-service treatment records show that the Veteran was prescribed pain relief medications from the late 1990s into the early 2000s, these were prescribed in response to her complaints of chronic low back pain which radiated down into her left leg.  Moreover, this occurred years prior to the current appeal period, which began in October 2008.

With respect to the above, the Board affords significant probative weight to the finding of the July 2009 VA examination report.  The medical professional considered the Veteran's representations of diagnoses concerning her lower extremities.  However, based on objective examination and evaluation, the medical professional concluded that there was no current pathology of the bilateral knees or left leg to diagnose.  The Board acknowledges that the Veteran complained of leg and foot pain and swelling in service.  However, the only diagnosed stress fracture was on the Veteran's left heel in January 1981, an injury for which she is already service connected.  That said, the Veteran does not currently have a diagnosed disorder of the bilateral knees or left leg, nor has she had such a diagnosis at any point during the appellate time period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement for a current disability is met if a disability has been present at any point during the claim period).  

As there is no competent medical evidence of a current disability of the bilateral knees or left leg at any point during the period on appeal and no indication that the Veteran is competent to render an opinion diagnosing such a disability or otherwise linking her current symptoms to service or a service-connected disability, the Board concludes that the preponderance of the evidence is against granting service connection.  As noted, the medical treatment professionals considering the Veteran's contentions have found the evidence inconsistent with a pathology of the bilateral knees or left leg.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disability, is denied.  

Entitlement to service connection for a left leg disorder, to include as secondary to service-connected disability, is denied.


REMAND

The Veteran also seeks increased initial ratings for her service-connected PTSD, residuals of a left calcaneal fracture, and headaches.  The Board notes that she was last provided with a VA examination with respect to her left calcaneal fracture in July 2009, approximately 5 years ago, and last provided with examinations with respect to her PTSD and headaches in February 2010, approximately 4 years ago.

In a statement dated in October 2011, the Veteran's representative indicated that all three of these service-connected disabilities had worsened since the most recent examinations.  As such, new VA examinations to determine the current severity of these disabilities are warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination in order to determine the current severity of her PTSD.  The claims file must be made available to the examiner for review.  All necessary tests should be conducted and the examiner is requested to review all pertinent records associated with the claims file.  Following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's PTSD in detail.  The examiner should determine the extent of the Veteran's PTSD symptoms as well as the effect on her social and occupational functioning and provide a Global Assessment of Functioning (GAF) score due to PTSD.

2.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of her residuals of a left calcaneal fracture.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to identify all subjective and objective manifestations of the Veteran's left foot, including ranges of motion of the left foot and left ankle with a notation of any additional functional loss due to pain, weakness, fatigue or incoordination.  The examiner is requested to note the presence or absence of ankylosis and arthritis.  

3.  Schedule the Veteran for a neurological examination to determine the current nature, extent and severity of her service-connected headaches.  The examiner is to perform all indicated tests or studies necessary for a complete neurological evaluation of the service-connected headaches.  All findings must be reported in detail.  

In offering opinions, the examiner must acknowledge and discuss the Veteran's report of symptoms of her headaches.  The headaches examination must include a report of all pertinent findings to include a description of all symptomatology associated with the service-connected headaches.  The examiner must comment as to the nature and frequency of the Veteran's headaches and state whether they are characteristic prostrating attacks; and if so, estimate the average number of such attacks over the last several months, and describe the length and severity of such attacks.  The examiner must identify any other residual symptoms associated with the service-connected headaches or its disease process. 

4.  Notify the Veteran that she must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  After the development requested is completed, adjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


